UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7421


KEVIN WAYNE MCDANIELS,

                    Petitioner - Appellant,

             v.

CHARLES WILLIAMS, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Terry L. Wooten, Senior District Judge. (1:18-cv-02611-TLW)


Submitted: February 18, 2020                                 Decided: February 21, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Wayne McDaniels, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Wayne McDaniels seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on McDaniels’ 28 U.S.C.

§ 2254 (2018) petition. The order is not appealable unless a circuit justice or judge issues

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A) (2018). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the petition states a debatable claim of the denial of a constitutional

right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529
U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that McDaniels has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We also deny McDaniels’ motions for bail pending appeal, for

appointment of counsel, and all other pending motions. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED



                                             2